            Case 2:19-cv-10806-DSF-MAA Document 5 Filed 12/20/19 Page 1 of 3 Page ID #:61
AO 121 (Rev. 06/16)
TO:

                  Register of Copyrights                                       REPORT ON THE
                  U.S. Copyright Office                                 FILING OR DETERMINATION OF AN
                101 Independence Ave. S.E.                                   ACTION OR APPEAL
                Washington, D.C. 20559-6000                                REGARDING A COPYRIGHT

     In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):
                                                       COURT NAME AND LOCATION
              ACTION       APPEAL                      USDC, Central District of California
DOCKET NO.                 DATE FILED                  350 West First St.
                                                       Los Angeles, CA 90012

PLAINTIFF                                                     DEFENDANT
ATARI INTERACTIVE, INC.                                       RAGEON, INC.



        COPYRIGHT
                                                TITLE OF WORK                                  AUTHOR OR WORK
     REGISTRATION NO.

 1     PA0001086529        Pong - The Next Level (MAC)                               Atari Interactive, Inc.
 2     PA0000071701
                 Asteroids                                                           Atari Interactive, Inc.
                 Cocktail AsteroidsTM Operation, Maintenance and                     Atari Interactive, Inc.
 3 TX0000462689
                 Service Manual (TM-150)
                 ASTEROIDS/CABARET Operation, Maintenance                            Atari Interactive, Inc.
 4 TX0000683133
                 and Service Manual (TM-155)
                 ASTEROIDS DELUXE/CABARET Operation,                                 Atari Interactive, Inc.
 5 TX0000676860
                 Maintenance and Service Manual (TM-173)
                 ASTEROIDS DELUXE/COCKTAIL Operation,                                Atari Interactive, Inc.
 6 TX0000744954
                 Maintenance and Service Manual (TM-174)
                 ASTEROIDS DELUXE PC Board Fabrication                               Atari Interactive, Inc.
 7 VAu0000024510
                 (036472-01)
 8 TX0000756750  “ASTEROIDS” IV Computer Program (coin-op)                           Atari Interactive, Inc.
                 ASTEROIDS DELUXE 1 COMPUTER                                         Atari Interactive, Inc.
 9 TX0000756751
                 PROGRAM (Coin-Op)
                 ASTEROIDS DELUXE” II Computer Program                               Atari Interactive, Inc.
10 TX0000756752
                 (Coin-op)
                 ASTEROIDS DELUXE Printed-Circuit Board                              Atari Interactive, Inc.
11 VAu0000027872
                 (Component Side) 036472-01
12 PA0000100722  ASTEROIDS DELUXE                                                    Atari Interactive, Inc.
                 ASTEROIDS Operation, Maintenance and Service                        Atari Interactive, Inc.
13 TX0000364242  Manual Complete with Illustrated Parts Catalog
                 TM-143
                 ASTEROIDS DELUXE Operation, Maintenance                             Atari Interactive, Inc.
14 TX0000676855
                 and Service Manual (TM-165)
15 TX0000756748  “ASTEROIDS” I Computer Program (Coin-op)                            Atari Interactive, Inc.

16 TX0000756749            “ASTEROIDS” II Computer Program (Coin-op)                 Atari Interactive, Inc.
                                                                                                       American LegalNet, Inc.
                                                                                                       www.FormsWorkFlow.com
1391599.1
    Case 2:19-cv-10806-DSF-MAA Document 5 Filed 12/20/19 Page 2 of 3 Page ID #:62
17 PA0001112811    Centipede (MAC)                       Atari Interactive, Inc.

18 TX0003465947    2600 Centipede                        Atari Interactive, Inc.

19 TX0003448961  Centipede                                      Atari Interactive, Inc.
                 CENTIPEDE Operation, Maintenance and Service Atari Interactive, Inc.
20 TX0000770011
                 Manual (TM-182)
                 CENTIPEDE Printed-Circuit Board (Component Atari Interactive, Inc.
21 VAu0000027871
                 Side) 037242-01
                 CENTIPEDE Printed-Circuit Board (Circuit Side) Atari Interactive, Inc.
22 VAu0000027873
                 037242-01
                 CENTIPEDE/CABARET Operation, Maintenance Atari Interactive, Inc.
23 TX0000744978
                 and Service Manual (TM-189)
                 CENTIPEDE/COCKTAIL Operation, Maintenance Atari Interactive, Inc.
24 TX0000744956
                 and Service Manual (TM-188)
                 CENTIPEDE (Computer Program for Atari 2600 Atari Interactive, Inc.
25 TX0001214298
                 Video Computer System)
                 Centipede (Computer Program for Personal       Atari Interactive, Inc.
26 TXu0000098901
                 Computer System)
27 PA0000108068  CENTIPEDE                                      Atari Interactive, Inc.

28 VA0000109343 Centipede                                       Atari Interactive, Inc.

29 VAu0000029718 CENTIPEDE                                      Atari Interactive, Inc.

30 PA0001865564             Centipede: Infestation (3DS)                              Atari Interactive, Inc.

31 PA0001865567             Centipede: Infestation (Wii)                              Atari Interactive, Inc.

32 PA0000111053  Warlords                                                             Atari Interactive, Inc.
                 Warlords: Fabrication Warlords PC Board:                             Atari Interactive, Inc.
33 VAu0000024514
                 Drawing No. 036435-01
                 Warlords: Operation, Maintenance, and Service                        Atari Interactive, Inc.
34 TX0000744953
                 Manual
                 Warlords: Operation, Maintenance, and Service                        Atari Interactive, Inc.
35 TX0000744977  Manual: Cocktail: Complete With Illustrated Parts
                 Lists
36 A873304       COMBAT: GAME PROGRAM INSTRUCTIONS                                    Atari Interactive, Inc.
                 Combat: Video Computer System, Game Program:                         Atari Interactive, Inc.
37 VA0000015995
                 27 Video Games: No. CX2601
38 PA0001746829  Atari Classics Evolved (PSP)                                             Atari Interactive, Inc.
39 PA0001805830             Atari Greatest Hits Volume I (DS)                             Atari Interactive, Inc.
40 PA0001805832             Atari Greatest Hits Volume 2 (DS)                             Atari Interactive, Inc.


      In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED               INCLUDED BY
                                       Amendment           Answer            Cross Bill             Other Pleading
        COPYRIGHT                               TITLE OF WORK                                      AUTHOR OR WORK
     REGISTRATION NO.

 1
 2
                                                                                                           American LegalNet, Inc.
                                                                                                           www.FormsWorkFlow.com
1391599.1
            Case 2:19-cv-10806-DSF-MAA Document 5 Filed 12/20/19 Page 3 of 3 Page ID #:63
 3

    In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATTACHED                                                WRITTEN OPINION ATTACHED                                     DATE RENDERED

                 Order          Judgment                                     Yes           No

CLERK                                                        (BY) DEPUTY CLERK                                           DATE



                  1) Upon initiation of action,               2) Upon filing of document adding copyright(s),     3) Upon termination of action,
                     mail copy to Register of Copyrights         mail copy to Register of Copyrights                 mail copy to Register of Copyrights
DISTRIBUTION:
                  4) In the event of an appeal, forward copy to Appellate Court               5) Case File Copy




                                                                                                                                 American LegalNet, Inc.
                                                                                                                                 www.FormsWorkFlow.com
1391599.1
